DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the filing made 3/21/2022.
	Claims 1-7, 9-18 are pending.
Claim 8 is cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Allowable Subject Matter
Claim 7 is allowed.
Regarding claim 7, US 6,615,597 to Domyo teaches,
a use-side unit; (2, Fig. 5); a heat source-side unit (1); refrigerant connection pipes connecting the use-side unit to the heat source-side unit (3a, 3b); a cutoff unit provided in the refrigerant connection pipes and configured to cut off inflow of a refrigerant into the use-side unit (14, 15, 36); a refrigerant leakage detector configured to detect leakage of the refrigerant from the use-side unit; (not shown, but provided in the room, with the use side unit, col. 15, line 38-43); a controller (35, col. 2, 50-55) configured to perform pressure reduction control, when the refrigerant leakage detector detects the leakage of the refrigerant, to lower pressure of the refrigerant in the use-side unit and thereafter put the cutoff unit into a cutoff state, (col. 15, lines 35-45, a pump

a heat source side heat exchanger (6) configured to radiate heat from the refrigerant discharged from the compressor.
Domyo does not teach,
a bypass route configured to return a part of the refrigerant discharged from the compressor and from which heat is radiated by the heat source-side heat exchanger to the compressor without going through the use-side unit,
in the pressure reduction control, the controller reduces an amount of the refrigerant flowing from the heat source-side unit to the use-side unit by returning the refrigerant to the compressor by using the bypass route.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,615,597 to Domyo in view of US 2015/0233622 to Yajima.
Regarding claim 1, Domyo teaches a refrigerant cycle apparatus comprising:
a use-side unit; (2, Fig. 5)
a heat source-side unit (1) including a heat source-side expansion valve (7, col. 2, line 30);

a cutoff valve assembly provided in the refrigerant connection pipes and configured to cut off inflow of a refrigerant into the use-side unit (14, 15, 36);
a refrigerant leakage detector configured to detect leakage of the refrigerant from the use-side unit; (not shown, but provided in the room, with the use side unit, col. 15, line 38-43)
a controller (35, col. 2, 50-55) configured to perform pressure reduction control, when the refrigerant leakage detector detects the leakage of the refrigerant, to lower pressure of the refrigerant in the use-side unit and thereafter put the cutoff valve assembly into a cutoff state, (col. 15, lines 35-45, a pump down procedure is performed when a leak is detected)
wherein in the pressure reduction control, the controller lowers the pressure of the refrigerant flowing from the heat source-side unit to the use-side unit by reducing an opening degree of the heat source-side expansion valve, (col. 17, line 64, col. 18, line 10) after the pressure reduction control lowers the pressure of the refrigerant in the use-side unit and reduces a pressure difference between an installation space of the use-side unit and the pressure of the refrigerant in the use-side unit, the controller puts the cutoff valve assembly into a cutoff state. (col. 18, lines 8-24).
Domyo does not expressly teach reducing the pressure difference between the indoor unit and the installation space to thereby reduce a speed of the leakage of the refrigerant from the use side unit. 

Since the of the inside unit pressure is higher than the installation space pressure, reducing the inside unit pressure will reduce the pressure difference with the inside space, which will remain constant.
Yajima teaches reducing the pressure of an indoor unit will reduce the rate of leakage of refrigerant. (par. 79, 99).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Domyo, in view of Yajima, in order to reduce the leak rate of refrigerant into the inside space.    
	
	  Regarding claim 2, Domyo teaches the refrigerant cycle apparatus according to claim 1, wherein the refrigerant connection pipes include a high pressure-side first refrigerant connection pipe and a low pressure-side second refrigerant connection pipe, (pipes 3a, 3b, Fig. 5)
the cutoff valve assembly includes a first cutoff valve provided in the first refrigerant connection pipe and a second cutoff valve provided in the second refrigerant connection pipe. (valves 14, 15).

Regarding claim 3, Domyo teaches the refrigerant cycle apparatus according to claim 1, wherein
when the refrigerant leakage detector detects the leakage of the refrigerant, the controller performs the pressure reduction control to lower the pressure of the refrigerant in the use-side unit, and thereafter puts the cutoff valve assembly into the cutoff state when a predetermined time elapses. (col. 17, line 63, to col. 18, line 15, the valve 36 is closed a predetermined time after the expansion valve is closed)

Regarding claim 4, Domyo teaches the refrigerant cycle apparatus of claim 1, wherein
when the refrigerant leakage detector detects the leakage of the refrigerant, the controller performs the pressure reduction control to lower the pressure of the refrigerant in the use-side unit, and thereafter puts the cutoff valve assembly into the cutoff state when the pressure of the refrigerant or a temperature of the refrigerant in the use-side unit satisfies a predetermined condition. (col. 18, lines 5-15, compressor is shut down based on low pressure activating allow pressure switch)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,615,597 to Domyo in view of US 2015/0233622 to Yajima and JP 2013-178073 to Yajima (Yajima 2).
Regarding claim 5, Domyo teaches the refrigerant cycle apparatus according to claim 1, but does not teach,

Yajima 2 teaches a refrigeration system with leak control, where the pressure inside of the refrigerant circuit is lowered by kept higher than atmospheric pressure (par. 50-55).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Domyo, in view of Yajima, in order to prevent the intrusion of air into the refrigerant circuit.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,615,597 to Domyo in view of   US 2015/0233622 to Yajima, US 2014/0196483 to Okazaki.
Regarding claim 6, Domyo teaches the refrigerant cycle apparatus according to claim 1, but does not teach,
as the refrigerant, a single refrigerant of R32, Ri234yf, R1234ze, or R744, or a mixed refrigerant including the refrigerant is used.
Okazaki teaches a heat pump similar to that claimed by applicant, and Okazaki discusses refrigerant leaks. (par. 42). Okazaki also uses R32 refrigerant (par. 103).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Domyo, in view of Okazaki, in order to utilize a commonly available and widely used refrigerant proven to be useful in heat pumps.


Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered but are not deemed persuasive. 
Applicant asserts that the combination of references does not teach closing the cutoff valve after the pressure difference between the inside unit pressure and the installation space pressure has been reduced to lower the rate of leakage.  The office disagrees.      
As noted in the rejection of claim 1 above, Domyo’s pressurized system operates in a manner such that the pressure of the inside unit is greater than that of the installation space, which is typically at ambient pressure and remains constant.  Any reduction of the inside unit pressure will thus reduce the pressure difference and also slow the rate of the leak.  Further, the rejection above also addresses putting the cutoff valve assembly into a cutoff state after the pressure reducing measures.
Applicant’s remarks acknowledge, 

The office observes that to “trap” a refrigerant in the outdoor unit, the refrigerant must first be removed from the indoor unit, which lowers the indoor unit pressure, and then close a valve such as the cutoff valve to seal (i.e. trap) the refrigerant in the outdoor unit, to prevent the refrigerant from migrating back to the indoor unit.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: httos://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https ://(www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY T CRENSHAW/
Primary Examiner, Art Unit 3763